Garland, J.
The plaintiff claims a separation from bed and board from the defendant, her husband, on the ground of his abandoning the matrimonial domicil, and his refusal to return to it and live with her, since the month of August,1840. The petition was filed in September, 1841, and, after alleging the cause for separation, stated that a large amount of property belongs to the community. The prayer is foy a separation from bed and board, and for her share of the property and funds in community. The answer is a general denial.
The record does not definitely inform us, where the matrimonial domicil was at the time of instituting the suit, but shortly after a domicil was assigned to the plaintiff pending the suit, and the defendant summoned, by three monthly notices, to return to the matrimonial domicil. On the trial some testimony was( given, which it is not now necessary to state, and a judgment was rendered ordering the defendant to pay the plaintiff an alimony of ten dollars per month during the pendency of the suit, and also that he do forthwith comply with the summons directed to him to return to the matrimonial domicil and live with the plaintiff. From this judgment the defendant has appealed.
No motion has been made to dismiss the appeal, but as we can only pass on final judgments, or such interculatory decrees as cause an irreparable injury to the appellant, we are bound to notice this, as one not coming within our jurisdiction.
The judgment ordering the defendant to pay alimony to the plaintiff, docs not amount to a sum exceeding three hundred *117dollars ; and that part of it, which orders him to return forthwith to the matrimonial domicil and live with his wife, we do not consider as an irreparable grievance or injury, particularly as the defendant, in his answer, denies that he has ever abandoned her.

Appeal dismissed.